Title: To Thomas Jefferson from James Caldwell, 17 August 1824
From: Caldwell, James
To: Jefferson, Thomas

Esteemed Sir;  Fredericksburg August 17th 1824“Ever witness for him”“Those twins of learning that he rais’d in you,”“Ipswich and Oxford one of which fell with him,”“Unwilling to outline the good he did it;”“The other, tho unfinish’d, yet so famous, ”“So excellent in art, and still so rising, ”“That Christendom shall ever speak his virtue.”I have watch’d, for several years, the progress of the University.If any thing were wanting to complete a life of usefulness, it is achieved.—The present race must wonder at the indefatigable zeal bestowed upon its progress.—future generations, in reviewing the history of Virginia, and passing by this Monument of Learning will pronounce with awful reverence the name of Jefferson.Master John Wormely, my step son, now in his sixteenth year, is anxious to enter at the approaching session. I have urged him to this wish—because at some future day he may say with satisfaction,—“I was one of the students at the first session of the University.”If, it would not impose upon your good nature, or interfere with your valuable time, you would confer an obligation by informing me what necessary steps are to be taken to effect his entrance.With respect, I am with great admiration,Your very humble ServtJames H. Caldwell